Citation Nr: 1234843	
Decision Date: 10/09/12    Archive Date: 10/17/12

DOCKET NO.  09-25 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for chronic right hip strain, including on an extra-schedular basis.

2.  Entitlement to an initial rating higher than 10 percent for degenerative disc and joint disease of the thoracolumbar spine, including on an extra-schedular basis and considering whether a separate rating is warranted for the associated lower extremity sciatica.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The Veteran served on active duty from October 1980 to August 2007.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from March 2007 and October 2010 rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO).

The March 2008 rating decision granted service connection for his right hip and thoracolumbar spine disabilities, each initially evaluated as 10-percent disabling retroactively effective from September 1, 2007, the day after his military service ended.  He appealed for higher initial ratings.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when a Veteran appeals an initial rating, VA must consider whether to "stage" the rating to compensate him for times since the effective date of the award when the disability may have been more severe than at others).  The more recent October 2010 rating decision confirmed and continued the initial 10 percent rating for the thoracolumbar spine disability.

The claims require further development before being decided on appeal, so the Board is remanding them to the RO via the Appeals Management Center (AMC).


REMAND

Although the Board sincerely regrets the additional delay that inevitably will result as a consequence of this remand, this additional development of the claims is necessary to ensure there is a complete record upon which to adjudicate these claims and to afford the Veteran every possible consideration.

He needs to be reexamined to reassess the severity of his disabilities.  His most recent VA compensation examination for evaluation of his thoracolumbar spine disability and associated sciatica was in December 2009, so almost 3 years ago.  

And the last VA compensation examination of his right hip was in September 2008, so even longer, more than 4 years ago.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  See also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (wherein the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); see, too, Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence adequately addressing the level of impairment of the disability since the previous examination).  See, as well, VAOPGCPREC 11-95 (April 7, 1995) and Green v. Derwinski, 1 Vet. App. 121 (1991).

Also, in an October 2010 statement, the Veteran's representative made note of the fact that the Veteran previously had mentioned missing 61 days from work due to his service-connected disability, and that he had been limited to certain types of work and activities.  So based on these assertions, there is suggestion of exceptional or unusual circumstances, namely, marked interference with employment, meaning above and beyond that contemplated by the 10 percent schedular ratings assigned for the thoracolumbar spine and right hip disabilities, to possibly warrant referring these claims for extra-schedular consideration under the special provisions of 38 C.F.R. § 3.321(b)(1).

The U. S. Court of Appeals for Veterans Claims (Court/CAVC) has clarified the analytical steps necessary to determine whether referral for extra-schedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  If the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.  The Board is precluded from assigning an extra-schedular rating in the first instance, having instead to refer the matter to the Under Secretary for Benefits or the Director of Compensation and Pension Service for this initial consideration when the issue either is expressly raised or otherwise warranted by the record.  See Barringer v. Peake, 22 Vet. App. 242 (2008). 

Accordingly, the claims are REMANDED for the following additional development and consideration:

1.  Contact the Veteran and request that he submit information and/or evidence in support of the assertion that he has missed 61 days from work in the past on account of his service-connected disability or disabilities, and that he is limited to certain types of work because of these disabilities.  This type evidence should include, but is not limited to, relevant clinical records, employment leave records, and/or employer statements.

2.  After giving him time to identify and/or submit this additional evidence, schedule a VA compensation examination to reassess the severity of his chronic right hip and thoracolumbar spine disabilities, including the associated lower extremity sciatica.  The claims file, including a complete copy of this remand, must be made available to and reviewed by the examiner for the pertinent history of these disabilities.  All necessary diagnostic testing and evaluation should be performed.

In particular, the examiner must specify range of motion of the right hip in terms of extension and flexion of the thigh, and of the thoracolumbar spine in degrees of arc on forward flexion, backward extension, left and right lateral flexion (side bending), and left and right rotation (twisting), also comparing this motion to what VA considers normal range of motion in each of these directions.  See 38 C.F.R. § 4.71a, Plate V. 

If the Veteran demonstrates limitation of motion of his right hip and/or thoracolumbar spine, the examiner should comment on the extent, if any, that pain, supported by adequate pathology and evidenced by the visible behavior of the Veteran, results in functional loss, including any additional limitation of motion.  The examiner therefore needs to specify at what point in the Veteran's range of motion pain sets in.

The examiner should also comment on whether and to what extent there is incoordination, weakened movement, and premature or excess fatigability on use, including expressing an opinion concerning whether there would be additional limits on functional ability on repeated or prolonged use of the right hip and thoracolumbar spine or during flare-ups (if the Veteran describes flare-ups), and, to the extent possible, must provide an assessment of the functional impairment on repeated use or during flare-ups.

As well, the examiner should indicate whether there is ankylosis of the right hip and/or thoracolumbar spine, whether favorable or unfavorable.

The examiner should also assess the severity of all associated neurological manifestations, including sciatica or radiculopathy affecting the lower extremities.  [Note:  it already has been conceded the Veteran has sciatica of his lower extremities associated with his thoracolumbar spine disability that is service connected, so some description of the severity of this neuropathy should be provided, specifically in terms of whether there is complete versus incomplete paralysis of the affected nerve and, if incomplete, whether it is mild, moderate, moderately severe, or severe.  See 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2011).]

As well, since the thoracolumbar spine disability is comprised of degenerative disc disease (DDD) with degenerative joint disease (DJD, i.e., arthritis), so intervertebral disc syndrome (IVDS), if possible, the examiner should specify whether the Veteran has had incapacitating episodes during the last 12 months and, if so, the number of episodes and the duration of them.*
*According to Note (1) in 38 C.F.R. § 4.71a, Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.

It is also essential the examiner discuss the underlying medical rationale for all opinions expressed and conclusions reached, if necessary citing to specific evidence in the file.

3.  Determine whether the Veteran is entitled to extra-schedular consideration under 38 C.F.R. §§ 3.321(b)(1).  If he is, refer this case to the Under Secretary for Benefits or the Director of Compensation and Pension Service for this special consideration.


4.  Then readjudicate the claims in light of all additional evidence.  If additional compensation is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


